Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 1 of 16 PageID #: 2818
                                                                         FILED
                                                                         CLERK
                                                      7/3/2019 11:55 am
                           UNITED STATES DISTRICT COURT
                                                        U.S. DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                                                              EASTERN DISTRICT OF NEW YORK
       ------------------------------X           Docket#           LONG ISLAND OFFICE
       UNITED STATES OF AMERICA,     :           15-cr-00242-JFB
                                     :
            - versus -               :           U.S. Courthouse
                                     :           Central Islip, New York
                                     :
       MICHAEL BELFIORE,             :           March 28, 2019
                       Defendant     :           2:52 PM
       ------------------------------X

           TRANSCRIPT OF CRIMINAL CAUSE FOR STATUS CONFERENCE
                 BEFORE THE HONORABLE JOSEPH F. BIANCO
                      UNITED STATES DISTRICT JUDGE
       A     P    P    E      A   R     A    N   C     E    S:


       For the Government:                  Richard P. Donoghue, Esq.
                                            United States Attorney

                                      BY:   Bradley King, Esq.
                                            Assistant U.S. Attorney
                                            610 Federal Plaza
                                            Central Islip, NY 11722

       For the Defendant:                   Donna Aldea, Esq.
                                            Bruce A. Barket, Esq.
                                            Barket Marion Epstein
                                            & Kearon LLP
                                            666 Old Country Road
                                            Suite 700
                                            Garden City, NY 11530




       Transcription Service:               Transcriptions Plus II, Inc.
                                            61 Beatrice Avenue
                                            West Islip, New York 11795
                                            laferrara44@gmail.com




       Proceedings recorded by electronic sound-recording,
       transcript produced by transcription service
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 2 of 16 PageID #: 2819



                                                                                 2
                                    Proceedings

  1                THE CLERK:     Calling case 15-cr-242, United

  2   States of America v. Belfiore.

  3                Please state your appearances for the record.

  4                MR. KING:     Good afternoon, your Honor.

  5                Bradley King on behalf of the United States,

  6   joined by Dwight Hale from the Nassau County Police

  7   Department.
  8                THE COURT:     Good afternoon to both of you.

  9                MS. ALDEA:     Good afternoon, your Honor.

 10                Donna Aldea, accompanied by Bruce Barket on

 11   behalf of Dr. Belfiore.

 12                THE COURT:     Good afternoon to both of you, and

 13   Dr. Belfiore is present as well.

 14                As you know, I scheduled this status conference

 15   because I wanted to get a declaration or an affidavit

 16   from Mr. Gann, which was filed with the Court on March

 17   26th, and I have reviewed that affidavit, and I'll give
 18   Mr. King a chance to respond to it if you want to.

 19                But I just wanted to make sure, one of the

 20   things that I had suggested was that any communications

 21   that Dr. Belfiore had with Mr. Gann should be produced to

 22   the government.       Was that done or was --

 23                MR. BARKET:      Well, I asked Mr. Gann several

 24   times about that.       He indicated he would search, and if

 25   he found anything, he would produce it.              He didn't find




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 3 of 16 PageID #: 2820



                                                                                 3
                                    Proceedings

  1   anything.

  2                THE COURT:     Okay.    All right.      So you don't

  3   think there's any emails or anything?

  4                MR. BARKET:      I specifically asked him about

  5   notes and emails, and he said he was not a -- in the

  6   habit of taking notes about this, and that the -- he

  7   would look through his emails to see if there was
  8   anything that related in anyway to the plea discussions

  9   and --

 10                THE COURT:     Okay.    Can you just confirm that he

 11   did that?     I just want to make sure that he did that.

 12                MR. BARKET:      Sure, I --

 13                THE COURT:     Because there's nothing in the

 14   affidavit that says I searched my files.

 15                MR. BARKET:      I will communicate with him right

 16   now, if that's okay.

 17                THE COURT:     Yes.
 18                MR. BARKET:      I will send him a quick text.

 19                THE COURT:     Okay.    Yeah.    There's no urgency.

 20   All right.

 21                Mr. King, go ahead.        Do you want to respond?

 22                MR. KING:     Yes, yes.     Two points; the first is

 23   that I did have as stated in the affidavit, a

 24   conversation with Mr. Gann and Mr. Barket on March 14th,

 25   and I take no issue generally with the statements in the




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 4 of 16 PageID #: 2821



                                                                                 4
                                    Proceedings

  1   affidavit.     The thing that is missing from the affidavit

  2   that I thought was significant, and that I noted in notes

  3   that I took contemporaneously with the phone

  4   conversation, was that Mr. Gann said twice during the

  5   twice conversation, that the defendant had never

  6   affirmatively told him that he wished to plead guilty.

  7                And so that Mr. Gann's understanding is not
  8   based on the typical statement from a defendant, i.e., I

  9   would like to enter a guilty plea or something to that

 10   effect, but rather on some of the background

 11   conversations and information that he sets forth in the

 12   affidavit, which are principally the large amount of

 13   evidence, the overwhelming amount of evidence against the

 14   defendant, the defendant's efforts to attempt to wind

 15   down his practice, and the discussions that Mr. Gann had

 16   with other associates, and relatives of the defendant,

 17   the notable exception being the defendant's wife, who was
 18   against the plea, which is obviously set forth in the

 19   affidavit.

 20                So that statement did not wind its way into the

 21   affidavit, and I did confirm it with Mr. Gann twice.                 I

 22   think it is relevant to your Honor's decision.

 23                THE COURT:     Okay.    Do you want to respond to

 24   that?

 25                MR. BARKET:      Well, I was part of the




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 5 of 16 PageID #: 2822



                                                                                 5
                                    Proceedings

  1   conversation, so my memory is a little bit different than

  2   Mr. King's but not substantially.            Marc did say that he

  3   never -- that Mr. Belfiore never said the words, I will

  4   take a plea, but the affidavit speaks to that, I believe,

  5   in paragraph 12 where he indicates he doesn't recall

  6   exactly what was said but it was clearly communicated to

  7   him.
  8                Let me just -- I'll read from it.            Although I

  9   can't recall the words he used to convey this to me, I

 10   understood from our discussions that he would, in fact,

 11   enter a guilty plea.        So that I think is the gist of what

 12   Mr. Gann conveyed to us, both before the Court asked us

 13   to get the declaration, and then prior to writing it, and

 14   obviously in the declaration itself.

 15                THE COURT:     Okay.

 16                MR. BARKET:      I don't dispute that he said he

 17   doesn't recall Dr. Belfiore ever saying I'll take a plea
 18   but I am not sure that's dispositive in any way.

 19                THE COURT:     All right.      The purpose of this

 20   interim step was for the Court to determine whether or

 21   not there was something in the interactions and

 22   discussions between Mr. Gann and Dr. Belfiore that would

 23   resolve the question with regard to what his state of

 24   mind was prior to his interactions with Mr. Liotti.                 In

 25   other words, whether or not it was clear that the reasons




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 6 of 16 PageID #: 2823



                                                                                 6
                                    Proceedings

  1   that he went to Mr. Liotti was that he essentially did

  2   not want to take the plea and was seeking another lawyer

  3   who would give him different advice and try the case for

  4   him.

  5                Certainly this affidavit does not resolve that

  6   issue.    There's nothing in Mr. Gann's affidavit that

  7   would support a definitive conclusion based upon that,
  8   although I understand the government's point, there maybe

  9   some ambiguity as to how strong Dr. Belfiore's desire was

 10   to enter a plea under the circumstances but I believe

 11   that there's a sufficient basis to have a hearing on the

 12   issue if the government wants to call Mr. Gann to have

 13   him clarify that or ask him more questions about their

 14   discussions, you know, that would certainly be

 15   appropriate.

 16                But I think that they have crossed the

 17   threshold in terms of being entitled to try to have a
 18   hearing to prove it, okay?          So I don't know if you

 19   decided who you would call at a hearing.              Have you

 20   already talked about what the scope of the hearing would

 21   be and who your witnesses would be, or you're not to that

 22   point yet?

 23                MR. BARKET:      Well, it's not a -- I guess it

 24   depends on -- we've certainly thought about it, and I

 25   guess it depends on the breath of the Court's inquiry.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 7 of 16 PageID #: 2824



                                                                                 7
                                    Proceedings

  1   If it was to be a hearing on the overall trial

  2   performance, we would want a number of different

  3   witnesses.     If it's simply on the --

  4                THE COURT:     No, at this point it's not over the

  5   trial performance.        At least at this point, the scope of

  6   the hearing would be the discussions back and forth with

  7   Mr. Liotti regarding the strength of the case, whether or
  8   not -- how likely it was he would be convicted on that

  9   issue, and on your client's state of mind of whether if

 10   Mr. Liotti had told him what Mr. Gann had told him,

 11   whether or not he in fact would have pled guilty or not.

 12   Those are -- that's the scope.           It's over -- the

 13   discussions regarding the strength of the case, and

 14   whether Dr. Belfiore was impacted by Mr. Liotti's advice.

 15   What Mr. Liotti's advice was.           We have some of that

 16   already obviously but we can explore that more.                What was

 17   the nature of his advice.
 18                MR. BARKET:      I guess I don't see a factual -- I

 19   mean, the Court may want more of a testimonial record but

 20   the record as it exists now seems unambiguous.                Mr.

 21   Liotti didn't deny saying to Dr. Belfiore the things that

 22   Dr. Belfiore attributed to him.           Dr. Belfiore's affidavit

 23   is consistent with both what Mr. Liotti said in his

 24   statements in the affidavit he submitted, and in the

 25   multiple letters he has sent before and after our




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 8 of 16 PageID #: 2825



                                                                                 8
                                    Proceedings

  1   interaction, and with Mr. GAnn.

  2                So as far as a hearing goes, we would be happy

  3   to put on, I guess Dr. Belfiore, I suppose Mr. Liotti

  4   would be a witness, and Mr. Gann.            And there were other

  5   lawyers that were around this -- around Dr. Belfiore at

  6   the time that were involved with trying to negotiate the

  7   transfer of his practice, that were consulting him, that
  8   were friends, that we've spoken to that would also have,

  9   I guess, information regarding this but it's all

 10   perfectly consistent with --

 11                THE COURT:     Well, it's not all perfectly

 12   consistent because one of the things you have to show --

 13   again, I am going to frame it again, if Mr. Liotti's

 14   advice had been exactly the same as Mr. Gann's advice

 15   with regard to the chances of prevailing at trial, would

 16   Dr. Belfiore have pled guilty?           That's -- there is no

 17   conclusive proof right now on that in your favor.
 18   There's conflicting proof.          There's some proof that he

 19   expressed in some form, a desire to plead guilty to Mr.

 20   Gann, and Mr. Liotti has said that he was adamant that he

 21   wanted to go to trial, I think.           I can go back and look

 22   at Mr. Liotti's declaration but I think he said something

 23   along the lines of that his client wanted to go to trial.

 24                So that's -- you have to prove that, and that's

 25   -- obviously it goes to the state of mind of Dr.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 9 of 16 PageID #: 2826



                                                                                 9
                                    Proceedings

  1   Belfiore.     I saw him take the witness stand and

  2   vehemently deny that he had done anything wrong, so

  3   that's a factor.       So that's the key issue.         I understand

  4   there's not necessarily a dispute about what Mr. Liotti's

  5   advice was but the nature of his conversations back and

  6   forth with Dr. Belfiore, and Dr. Belfiore's own

  7   independent desire to go to trial, regardless of what Mr.
  8   Liotti's advice was is a key issue in the inquiry.

  9                And so those other witnesses may have some

 10   insight on that, as to what he was telling him about his

 11   desire to plead guilty or go to trial, so you can decide

 12   who you think would shed light on that.

 13                MR. BARKET:      But I would think that we would --

 14   at least five witnesses that come to mind.

 15                THE COURT:     Okay.    You don't have to decide

 16   today but I don't know what you want me to do.               Do you

 17   want me to set a date for a hearing now and you could
 18   figure out who your witnesses would be, and --

 19                MR. BARKET:      Yeah, yeah. If that's okay with

 20   the government, that's fine with us.

 21                MR. KING:     Your Honor, before the date is set,

 22   I just want to make sure I understand something.                Is the

 23   Court making a finding now that the defendant had

 24   expressed a desire to plead guilty to Mr. Gann?

 25                THE COURT:     No, I am not --




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 10 of 16 PageID #: 2827



                                                                                  10
                                     Proceedings

  1                MR. KING:     Okay.

   2               THE COURT:      I'm not making any findings.          All

   3   I'm saying, as you know, the threshold for a hearing in

   4   this context is not extremely high.            All I am saying is

   5   that they have -- based on their own client's affidavit,

   6   and the combination of evidence before me, that they've

   7   crossed the line to have a hearing but I haven't made any
   8   findings about anything, okay?

  9                MR. KING:     Okay.

 10                THE COURT:      There's enough of a dispute about

 11    what his state of mind was and the impact of Mr. Liotti's

 12    advice that he should have a chance to try to prove that

 13    it was bad advice that Mr. Liotti gave him, and that it

 14    impacted him, and he would have pled guilty if he hadn't

 15    gotten what he's arguing was bad advice, okay?

 16                So how many weeks out do you think -- give me

 17    an estimate of when you think you would be ready to go
 18    forward, and what the government can do is after hearing

 19    their case, you know, I will give the government a chance

 20    on a different day to put any additional testimony, you

 21    know -- I understand you may not know exactly who you

 22    might want to call until you hear their case, so --

 23                MR. KING:     I understand, your Honor.          Would we

 24    also have the opportunity to the extent it's available to

 25    produce documentary evidence?          Whether those are --




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 11 of 16 PageID #: 2828



                                                                                  11
                                     Proceedings

   1                THE COURT:     What do you mean, to get it from

  2    them or --

   3                MR. KING:    Or to produce our own.         I mean, we

   4   also have files on this matter that we may want to

  5    introduce.

  6                 THE COURT:     Yes.

   7                MR. KING:    I just want to make sure that
  8    opportunity is open to us, as well.

   9                THE COURT:     Yeah, that would be during your

 10    case but what I am saying is you don't have to be

 11    prepared to put on your witnesses right after them.

 12                 MR. KING:    Okay.

 13                 THE COURT:     You can hear what their evidence

 14    is, and then I am -- you know, I will give you a date

 15    shortly thereafter for you to put in any documents or

 16    other witnesses, but if there are witnesses -- if there

 17    are documents that you have that might relate to their
 18    witnesses, I don't want to have to call people back

 19    twice.

 20                 MR. KING:    Okay.

 21                 THE COURT:     So for if for example you have

 22    emails from Mr. Liotti and they're going to call Mr.

 23    Liotti, give them those emails, so we can have Mr. Liotti

 24    here once.     Okay?

 25                 MR. KING:    I understand, yes.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 12 of 16 PageID #: 2829



                                                                                  12
                                     Proceedings

  1                 THE COURT:     All right.

   2                MR. BARKET:     So a couple of things, before we

   3   get to the date, which I would think we'd need about four

   4   weeks or so.

  5                 THE COURT:     Okay.

   6                MR. BARKET:     Four or five weeks, so the end of

   7   April, beginning of May.         Forgive me for asking this, and
  8    if it's inappropriate then feel free to say that.

  9                 THE COURT:     Right.

 10                 MR. BARKET:     Having read the newspapers from

 11    time to time, it seems likely that your Honor is going to

 12    end up being in a different locale.            If that happens

 13    shortly as I assume we all hope it will, what happens to

 14    this case?

 15                 THE COURT:     First of all, nobody knows the

 16    precise timing of any senate vote.

 17                 MR. BARKET:     I certainly don't.
 18                 THE COURT:     I don't either but if that were to

 19    happen before this hearing were to take place, my

 20    intention would be -- my understanding is, and other

 21    district judges, including Judge Sullivan, who was

 22    recently appointed, have kept certain matters even when

 23    they go to the Circuit, so my intention would be for a

 24    matter like this, obviously where I presided over the

 25    trial, I would keep this because a judge would not be in




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 13 of 16 PageID #: 2830



                                                                                  13
                                     Proceedings

   1   the same position as I am to -- so my intention was to

   2   keep this case, independent of this motion, to keep this

  3    case, whatever happens, okay?

   4                MR. BARKET:     Okay.    Secondly, we would want the

   5   documentary evidence ahead of -- and 3500 is probably not

   6   the right section but we would want to provide to the

   7   government, and to have available for everybody, any
   8   emails or documents that relate to the witness' testimony

   9   ahead of time.      Some of the individuals are private

 10    citizens, Mr. Liotti included, I suppose.              So we would be

 11    subpoenaing his files, his emails, his notes, along with

 12    Mr. Gann's, assuming there are any, and --

 13                 THE COURT:     Yes.   Mr. King, when you were

 14    referring to documents you might have that might be

 15    relevant, are you referring to emails or from --

 16                 MR. KING:    Yes, I think that there are likely

 17    emails that would be relevant to --
 18                 THE COURT:     From Mr. Gann and Mr. Liotti or --

 19                 MR. KING:    Yes, I believe both because we had

 20    an Assistant United States Attorney who dealt with both

 21    of them prior to this, and so to the extent that we're

 22    now having a hearing, we'll certainly gather those

 23    materials.

 24                 Similarly, as defense counsel suggested, it

 25    would work the same way.         They'll gather materials that




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 14 of 16 PageID #: 2831



                                                                                  14
                                     Proceedings

   1   they'll provide to us.        It will just be a matter of

  2    working out a schedule to get that done.

  3                THE COURT:      Okay.    Well, you both can work

   4   out --

   5               MR. BARKET:      Right.    We'll provide the

   6   material, you know, in a week or so or as much time --

  7                THE COURT:      Yes.
   8               MR. BARKET:      -- as ahead of time as is

   9   appropriate as the government needs.            There's no reason

 10    not -- to hold anything back.

 11                THE COURT:      Let me see if -- I'll give you a

 12    date in May.     For some reason, you know, that's an issue

 13    with your witnesses, you can just write us or speak to

 14    Michelle and ask for a different date but --

 15                MR. BARKET:      Okay.    And Mr. Gann did respond.

 16    He indicated that --

 17                THE COURT:      I like these instantaneous
 18    responses you get Mr. Barket.

 19                MR. BARKET:      Well, that's one of the benefits,

 20    I guess of --

 21                THE COURT:      I was on the committee that allowed

 22    lawyers to bring their cell phones into the building.

 23    See, it's paying off.

 24                MR. BARKET:      Well, my family might disagree

 25    with the benefit of the cell phone because their




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 15 of 16 PageID #: 2832



                                                                                  15
                                     Proceedings

   1   expectation of instantaneous responses transcends

  2    traditional business hours by quite a bit.

   3               He indicates he did not have any discussions at

  4    all concerning the plea via email.

  5                THE COURT:      Okay.

   6               MR. BARKET:      And we would want -- one more

   7   thing.    I think that we would probably ask Ms. Gatz to be
   8   available to testify because as I understand this, there

   9   were discussions between Mr. Gann and Ms. Gatz with

 10    anticipation that the case was going to plea.               So she may

 11    actually have relevant testimony on this point.

 12                THE COURT:      Okay.    May 9th at say 10 a.m.

 13    Okay.    If you can't get everybody here on that day, you

 14    know, we could set another date, whoever is left over,

 15    okay?

 16                MR. BARKET:      We'll certainly try.        It's

 17    obviously in our interest to move it along, so --
 18                THE COURT:      All right.     Thank you.     Have a good

 19    day.

 20                MR. BARKET:      Thank you.

 21                MS. ALDEA:      Thank you, your Honor.

 22                       (Matter concluded)

 23                             -o0o-

 24

 25




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 243 Filed 07/03/19 Page 16 of 16 PageID #: 2833



                                                                                  16
                   C    E    R    T    I   F    I    C    A    T    E



                   I, LINDA FERRARA, hereby certify that the

      foregoing transcript of the said proceedings is a true

      and accurate transcript from the electronic sound-

      recording of the proceedings reduced to typewriting in

      the above-entitled matter.


                   I FURTHER CERTIFY that I am not a relative or

      employee or attorney or counsel of any of the parties,

      nor a relative or employee of such attorney or counsel,

      or financially interested directly or indirectly in this

      action.



                   IN WITNESS WHEREOF, I hereunto set my hand this

      2nd day of July, 2019.




                                       AAERT CET 656

                                       Transcriptions Plus II, Inc.




                            Transcriptions Plus II, Inc.
